
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.15

        THIS INSTRUMENT AND THE INDEBTEDNESS EVIDENCED HEREBY IS SUBORDINATED,
IN THE MANNER AND TO THE EXTENT SET FORTH IN AN AGREEMENT DATED JANUARY 24, 2003
(AS SUCH AGREEMENT MAY FROM TIME TO TIME BE AMENDED, RESTATED, MODIFIED, OR
SUPPLEMENTED, THE "SUBORDINATION AGREEMENT"), BY THE MAKER AND HOLDER OF THIS
INSTRUMENT IN FAVOR OF BANK OF AMERICA, N.A. AS ADMINISTRATIVE AGENT FOR THE
"LENDERS" REFERRED TO THEREIN, TO ALL SENIOR INDEBTEDNESS AS DEFINED THEREIN),
AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY
THE SUBORDINATION AGREEMENT.


ENBRIDGE ENERGY PARTNERS, L.P.
SUBORDINATED PROMISSORY NOTE


Due:    December 15, 2007 (subject to
the terms and provisions hereof) Due: U.S. $62,594,668.37


RECITALS


        WHEREAS, with the issuance of this Promissory Note, dated as of
January 24, 2003 by Enbridge Energy Partners, L.P., (the "Partnership"), wishes
to borrow U.S. $62,594,668.37 from Enbridge (U.S.) Inc., (the "Holder").

        WHEREAS, the Partnership is a party to (i) that certain Amended and
Restated Credit Agreement among the Partnership, Bank of America, N.A., as
Administrative Agent and the lenders named therein (as amended, restated,
modified or supplemented from time to time, the "Multi Year Facility") and
(ii) the Amended and Restated 364-Day Credit Agreement among the Partnership,
Bank of America, N.A., as Administrative Agent and the lenders named therein,
(as amended, restated, or modified or supplemented from time to time, the "364
Day Facility" and together with the Multi Year Facility, the "Credit
Facilities").

Article 1
TERMS

        FOR VALUE RECEIVED, the undersigned, the Partnership, formed under the
laws of the state of Delaware with its principal office and place of business at
1100 Louisiana, Suite 3300, Houston, Texas, United States, 77002, PROMISES TO
PAY to or to the order of the Holder, at its registered offices at 1100
Louisiana, Suite 3300, Houston, Texas, United States, 77002 or such other place
as the Holder may designate, the principal amount of SIXTY TWO MILLION FIVE
HUNDRED AND NINTY FOUR THOUSAND SIX HUNDRED AND SIXTY EIGHT DOLLARS AND THIRTY
SEVEN CENTS (U.S.$ 62,594,668.37) in lawful money of the United Sates of America
on the later to occur of (i) December 15, 2007 or (ii) six months following the
Maturity Date (as defined in the Multi Year Facility) with interest on such
amount, at the rate, calculated in the manner and payable at the times specified
in this Note.

        The principal amount remaining from time to time unpaid and outstanding
shall bear interest, both before and after the occurrence of an Event of Default
(as hereinafter defined) and before and after judgement to the date of the
repayment in full of the principal amount, at the rate of 6.60%, per annum,
calculated and payable on the maturity date hereof and, otherwise, will accrue
to the principal balance on the first day of the month or the next business day
thereafter. The amount of interest payable for any period shall be computed on
the basis of twelve 30-day months and a 360- day year. The amount of interest
payable for any partial period shall be computed on the basis of a 360-day year
of twelve 30-day months and the days elapsed in any partial month.

1

--------------------------------------------------------------------------------


        The Partnership shall have the right and privilege of prepaying the
whole or any portion of the principal amount of this Note from time to time
remaining unpaid and outstanding at any time or times without penalty.

        The recording by the Holder in its accounts of principal amounts owing
by the Partnership, accrued interest and repayments shall, in the absence of
manifest mathematical error, be prima facie evidence of the same; provided that
the failure of the Holder to record the same shall not affect the obligation of
the Partnership to pay such amounts to the Holder.

        The Partnership and all endorsers of this Note waive presentment for
payment and notice of non-payment and agree and consent to all extensions or
renewals of this Note without notice.

Article 2
AFFIRMATIVE COVENANTS

        So long as any amounts remain outstanding under this Note and unless the
Holder otherwise consents in writing, the Partnership covenants and agrees that:

1.It shall pay or cause to be paid all amounts falling due hereunder on the
dates and in the manner specified herein;

2.It shall do or cause to be done, all things necessary or desirable to maintain
its corporate existence in its present jurisdiction of incorporation and to
maintain its corporate power and capacity to own its properties and assets;

3.It shall maintain a system of accounting which is established and administered
in accordance with generally accepted accounting principles, keep adequate
records and books of account in which accurate and complete entries shall be
made in accordance with such accounting principles reflecting all transactions
required to be reflected by such accounting principles and keep accurate and
complete records of any property owned by it;

4.It shall, as soon as practicable after it shall become aware of the same, give
notice to The Holder of the following events:

(i) the commencement of any action, proceeding, arbitration or investigation
against or in any other way relating adversely to the Partnership or any of its
properties or assets which, if adversely determined, could singly or when
aggregated with all other such actions, proceedings, arbitrations and
investigations against or in any other way relating adversely to the Partnership
have a material adverse effect on the business, financial condition or prospects
of it or on its ability to perform its obligations under this Note;

(ii) any amendment of its articles, by-laws, constating documents or other
organizational documents; and

(iii) any Event of Default;

Article 3
EVENTS OF DEFAULT

        In this Note, subject to Article 11, the occurrence of each and any of
the following events shall constitute an "Event of Default":

1.The Partnership fails to pay any amount due to the Holder under this Note when
such amount becomes due and payable;

2.The Partnership fails to perform, observe or comply with any other term,
covenant, condition or provision of this Note and such failure remains
unremedied for ten days following notice of such failure by the Holder to the
Partnership;

2

--------------------------------------------------------------------------------

3.The Partnership ceases to carry on business;

4.The total amount of principal, interest and other moneys unpaid and
outstanding under this Note at any particular time is more than three hundred
per cent (300%) of the aggregate of the Partnership's shareholders' equity,
retained earnings and other equity, determined in accordance with generally
accepted accounting principles at such time;

5.The Partnership fails to pay the principal of, or interest on, any of its debt
(excluding debt under this Note) which is outstanding in an aggregate principal
amount exceeding U.S.$1 million when such amount becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues after the applicable grace period, if any,
specified in the agreement or instrument relating to the debt without waiver of
failure by the holder of the debt; or any other event occurs or condition
exists, and continues after the applicable grace period, if any, specified in
any agreement or instrument relating to any debt of the Partnership in excess of
U.S. $1 million without waiver by the holder of the debt, if its effect is to
accelerate, or permit the acceleration of the debt; or any such debt of the
Partnership shall be declared to be due and payable prior to its stated maturity
and the declaration has not been rescinded by the holder of the debt;

6.Any judgement or order for the payment of money in excess of U.S. $5 million
is rendered against the Partnership and either (i) enforcement proceedings have
been commenced by a creditor upon the judgement or order, or (ii) there is any
period of fifteen consecutive days during which a stay of enforcement of the
judgement or order, by reason of a pending appeal or otherwise, is not in
effect;

7.The Partnership (i) becomes insolvent or generally not able to pay its debts
as they become due, (ii) admits in writing its inability to pay its debts
generally or makes a general assignment for the benefit of creditors,
(iii) institutes or has instituted against it any proceeding seeking (a) to
adjudicate it a bankrupt or insolvent, (b) liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors including any plan of compromise or arrangement or other
corporate proceeding involving its creditors, or (c) the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its properties and assets, and in the case of
any such proceeding instituted against it (but not instituted by it), either the
proceeding remains undismissed or unstayed for a period of 30 days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its properties and
assets) occurs, or (iv) takes any corporate action to authorise any of the above
actions;

8.There has occurred in the reasonable opinion of the Holder, any material
adverse change in, or developments likely to have a material adverse effect on,
the assets, business, operations, undertaking or condition (financial or
otherwise) of the Partnership.

Article 4
REMEDIES

        Subject to Article 11, upon the occurrence of any Event of Default, the
Holder may:

1.With notice to the Partnership, allow the Partnership 90 days to remedy the
default on a pro-forma basis;

2.Declare the whole of the principal amount of this Note remaining unpaid and
all accrued unpaid interest to be immediately due and payable; and

3

--------------------------------------------------------------------------------

3.Take such actions as may be permitted at law or in equity at such times and in
such manner as the Holder in its sole discretion may consider expedient,

all without, except as may be required by applicable law, any additional notice,
presentment, demand, protest, notice of protest, dishonour or any other action.
These rights and remedies of the Holder hereunder are cumulative and are in
addition to and not in substitution for any other rights or remedies provided by
applicable law.

Article 5
AMENDMENT AND WAIVER

        No amendment or waiver of this Note shall be binding unless executed in
writing by the Partnership and the Holder. No waiver of any provision of this
Note shall constitute a waiver of any other provision nor shall any waiver of
any provision of this Note constitute a continuing waiver unless otherwise
expressly provided.

Article 6
ASSIGNMENT

        This Note shall enure to the benefit of and shall be binding upon the
maker and the payee and their respective successors and permitted assigns. This
Note may be assigned by the Holder to any affiliate of the Holder without the
prior consent of the Partnership. Notice of any such assignment shall be
provided in writing to the Partnership.

Article 7
NOTICES

        Any notice to the Partnership shall be delivered to 1100 Louisiana,
Suite 3300, Houston Texas, United States 77002, to the attention of the
Corporate Secretary or by fax to 713-821-2229. Any notice to the Holder shall be
delivered to the same address.

        The address or fax number for notice may be changed by the Partnership,
the Holder or any subsequent holder of this Note by notice given in accordance
with the preceding paragraphs.

Article 8
FURTHER ASSURANCES

        Whether before or after the happening of an Event of Default, the
Partnership shall at its own expense do, make, execute or deliver, or cause to
be done, made, executed or delivered, all such further acts, documents and
things in connection with this Note as the Holder may reasonably require from
time to time for the purpose of giving effect to this Note, all immediately upon
the request of the Holder.

Article 9
SUBORDINATION

        The Holder hereby acknowledges and agrees that the indebtedness
evidenced by this Note, including the principal hereof and interest thereon,
shall, on any dissolution, winding up, liquidation, readjustment,
reorganization, bankruptcy, insolvency, receivership or other similar
proceedings relating to the Partnership, or any of its property (whether
voluntary or involuntary, partial or complete), or any other marshalling of the
assets and liabilities of the Partnership, be subordinate and subject in right
of payment to the prior payment in full of all Senior Indebtedness. For purposes
of this Note, "Senior Indebtedness" means all obligations, liabilities and
indebtedness of the Partnership (including, without limitation, the Obligations,
as defined in each of the Credit Facilities), except for (i) the indebtedness
evidenced by this Note, including the principal hereof and interest thereon, and
(ii) such obligations, liabilities and indebtedness which by the terms thereof
are expressed to be payable pari passu with, or subordinate and subject in right
of payment to, the indebtedness evidenced by this Note. In addition to

4

--------------------------------------------------------------------------------


the foregoing (and not in limitation thereof), the Holder hereby further
acknowledges and agrees that no payment of the principal sum hereof, interest
thereon or other indebtedness evidenced by this Note shall be made by the
Partnership when and for so long as (i) the Partnership is in default in the
payment of any Senior Indebtedness when due and payable, (ii) any applicable
grace period with respect to a payment default on Senior Indebtedness has ended
and such default has not been cured or waived or ceased to exist, or (iii) the
maturity of any Senior Indebtedness has been accelerated because of a default.

Article 10
ENTIRE AGREEMENT

        This Note recites all material terms associated with the Partnership's
obligation to pay and supersedes and replaces any prior understandings or
arrangements pertaining to this Note. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Note. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneous with, or after entering into this Note, or any amendment or
supplement thereto, by the Partnership or the Holder or its directors, officers,
employees or agents, to the other or its directors, officers, employees or
agents, except to the extent that the same has been reduced to writing and
included as a term of this Note, and neither of the Partnership or the Holder
has been induced to enter into this Note any amendment or supplement by reason
of any such warranty, representation, opinion, advice or assertion of fact.
Accordingly, there shall be no liability, either in tort or in contract,
assessed in relation to any such warranty, representation, opinion, advice or
assertion of fact, except to the extent contemplated above.

Article 11
GENERAL MATTERS

        The Events of Default and the Remedies related thereto described in
Articles 3 and 4 hereof, respectively, will have no force and effect and will
not be operative until such time as all Senior Indebtedness has been fully and
indefeasibly paid and all commitments under each of the Credit Facilities have
been terminated.

        The inclusion of headings in this Note is for convenience of reference
only and shall not affect the construction or interpretation hereof.

        Whenever in this Note a particular article, section or other portion
thereof is referred to, such reference pertains to the particular article,
section or portion thereof contained herein, unless otherwise indicated.

        Except where otherwise expressly provided, all amounts in this Note are
stated and shall be paid in United States currency.

        Any provisions of this Note prohibited by the laws of any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
without invalidating the remaining terms hereof and no such invalidity shall
affect the obligation of the Partnership to pay the principal amount and any
accrued and unpaid interest at the time outstanding hereunder.

        Time is of the essence of this Note.

        This Note is intended by the parties to be and is a negotiable
instrument.

Article 12
GOVERNING LAW AND ATTORNMENT

        This Note shall be governed by and interpreted and enforced in
accordance with the laws of the state of Delaware and the federal laws of the
United States of America applicable therein.

5

--------------------------------------------------------------------------------


        DATED this 24th day of January, 2003.

    ENBRIDGE ENERGY PARTNERS, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

6

--------------------------------------------------------------------------------



QuickLinks


ENBRIDGE ENERGY PARTNERS, L.P. SUBORDINATED PROMISSORY NOTE
RECITALS
